DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 4/25/22 regarding application 16/895815 that was initially filed on 6/8/20. Claims 24-32 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 24, 25, and 27 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over Helle et al., US 2013/0039423 A1 (hereinafter Helle) in view of Song et al., US 2013/0064292 A1 (hereinafter Song).

	As for claim 24, Helle discloses an apparatus, comprising: means for receiving ([0077], e.g., input 116) encoded video data ([0077], e.g., coded data stream) organized as a plurality of groups ([0214], e.g., internal nodes) of pixels in each frame ([0062], e.g., picture), each group having a plurality of subgroups ([0214], e.g., child node) of pixels; means for decoding ([0077], e.g., decoder) the encoded video data, the decoding using decoding parameters ([0201], e.g., coding parameters) including a prediction mode ([0214], e.g., inter-prediction and motion vector) derived respectively for subgroups; means for determining, from the encoded video data, for at least one group of the plurality of groups, a default prediction mode flag ([0214], e.g., sharing flag f) from a group-level syntax element, wherein a true value ([0215], e.g., true) for the default prediction mode flag indicates whether a constraint ([0214], e.g., share, note that sharing mandates the child nodes have inter-prediction modes) to only inter-prediction modes ([0214], e.g., inter-prediction) exists on a prediction mode for each ([0215], e.g., all child nodes) of the plurality of subgroups ([0214], e.g., child node) of the at least one group; means for, when the default prediction mode flag is true ([0215], e.g., true), determining the prediction mode ([0214], e.g., inter-prediction and motion vector) to be an inter-prediction mode ([0214], e.g., inter-prediction) for every subgroup in the group; and means for, when the default prediction mode flag is false ([0215], e.g., false), determining the prediction mode for at least one subgroup to be a prediction mode ([0215], e.g., not necessarily share the same inter-prediction mode).
	Helle does not explicitly disclose a prediction mode other than the inter-prediction modes from a corresponding subgroup-level syntax element in the encoded video data. 
	However, Song teaches a prediction mode ([0083], e.g., intra prediction) other than the inter-prediction modes ([0083], e.g., inter prediction) from a corresponding subgroup-level ([0083], e.g., subblocks) syntax element ([0083], e.g., flag) in the encoded video data ([0064], e.g., bitstream).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Helle and Song before him/her to modify the sample region merging of Helle with the teaching of image coding/decoding device using coding block in which intra block and inter block are mixed, and method thereof of Song with a motivation to increase coding efficiency by using intra-prediction modes when inter-prediction is not shared.

	As for claim 25, most of limitations of this claim have been noted in the rejection of Claim 24. In addition, Helle further discloses when the default prediction mode flag is true, the default prediction mode flag indicates a constraint on the prediction mode for all subgroups to be an inter prediction mode ([0214], e.g., inter-prediction).

	As for claim 27, most of limitations of this claim have been noted in the rejection of Claim 24. In addition, Helle further discloses the subgroup-level syntax element, from which prediction mode for the at least one subgroup is derived, is included in the encoded bitstream only when the default prediction mode flag is false ([0216], e.g., separate sharing flag).

	As for claim 28, most of limitations of this claim have been noted in the rejection of Claim 24. In addition, Helle further discloses the constraint ([0214], e.g., share, note that sharing mandates the child nodes have inter-prediction modes) on the prediction mode is a constraint to an inter-prediction mode ([0214], e.g., inter-prediction).
	Helle does not explicitly teach the subgroup-level syntactic element in the encoded video data corresponding to the at least one subgroup includes at least one value indicating a prediction mode other than an inter-prediction mode. 
	However, Song teaches the subgroup-level syntactic element in the encoded video data corresponding to the at least one subgroup includes at least one value indicating a prediction mode ([0083], e.g., intra prediction) other than an inter-prediction mode ([0083], e.g., inter prediction).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Helle and Song before him/her to modify the sample region merging of Helle with the teaching of image coding/decoding device using coding block in which intra block and inter block are mixed, and method thereof of Song with a motivation to increase coding efficiency by using intra-prediction modes when inter-prediction is not shared.

	As for claim 29, most of limitations of this claim have been noted in the rejection of Claim 24. In addition, Helle further discloses the pixels of the subgroups of the at least one group are contiguous (Fig. 12B, note the contiguous nodes).

	As for claim 30, the claim recites an apparatus of the apparatus of claim 24, and is similarly analyzed.

	As for claim 31, most of limitations of this claim have been noted in the rejection of Claim 24. 
	Helle does not explicitly teach the prediction mode other than the inter-prediction mode is intra prediction. 
	However, Song teaches the prediction mode other than the inter-prediction mode is intra prediction ([0083], e.g., intra prediction). 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Helle and Song before him/her to modify the sample region merging of Helle with the teaching of image coding/decoding device using coding block in which intra block and inter block are mixed, and method thereof of Song with a motivation to increase coding efficiency by using intra-prediction modes when inter-prediction is not shared.

	2.	Claims 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Helle in view of Song, and further in view of Li et al., US 2017/0054976 A1 (hereinafter Li).

	As for claim 26, most of limitations of this claim have been noted in the rejection of Claim 24. 
	Helle as modified by Song does not explicitly teach the at least one group of pixels corresponds to a coding tree unit and the subgroups of pixels correspond to a coding unit (CU). 
	However, Li teaches the at least one group of pixels corresponds to a coding tree unit ([0053], e.g., coding tree units) and the subgroups of pixels correspond to a coding unit (CU) ([0053], e.g., coding unit).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Helle, Song, and Li before him/her to modify the sample region merging of Helle with the teaching of encoder-side decisions for sample adaptive offset filtering of Li with a motivation to increase coding efficiency by increasing coding efficiency at coding tree unit and lower levels.

	As for claim 32, most of limitations of this claim have been noted in the rejection of Claim 24. 
	Helle as modified by Song does not explicitly teach the group-level syntax element which indicates the default prediction mode flag is a coding tree unit (CTU) syntax element, and the subgroup- level syntax element is a coding unit (CU) syntax element, where a CTU includes a plurality of CUs. 
	However, Li teaches the group-level syntax element which indicates the default prediction mode flag is a coding tree unit (CTU) syntax element ([0053], e.g., coding tree units), and the subgroup- level syntax element is a coding unit (CU) syntax element, where a CTU includes a plurality of CUs ([0053], e.g., coding unit).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Helle, Song, and Li before him/her to modify the sample region merging of Helle with the teaching of encoder-side decisions for sample adaptive offset filtering of Li with a motivation to increase coding efficiency by increasing coding efficiency at coding tree unit and lower levels.

Response to Arguments
Applicant 's arguments filed 4/25/22 have been fully considered but they are not persuasive.
	Applicant argues with respect to claims 24 and 30 that Helle’s flag f is described as a constraint on refinement of motion vectors and/or “sharing flags” in child nodes and is not the same as a prediction mode constraint to inter-prediction. Examiner respectfully disagrees. The flag indicates that the same motion vector reference is used by child nodes. When a motion vector is used by a child node, it means that the child node uses an inter-prediction. Thus, by indicating TRUE value for flag f, the child nodes use the inter-predictions. Therefore, it creates a constraint of using inter-prediction modes. The fact that the child node may carry a refinement of the motion vector reference optionally does not change the fact that the child nodes still use inter-predictions. Although Applicant states that the same inter-prediction mode is not constrained, the claim language does not require the same inter-prediction modes. The claim language requires only a “constraint to only inter-prediction modes exists on a prediction mode for each … subgroups,” rather than prediction modes for all subgroups are the same. Thus, if the prediction modes for subgroups are all inter-prediction modes, it meets the claim limitation. If Applicant wishes to claim that the same interprediction modes are used for all subgroups, it must be included in the claim language and it would overcome the current rejection.
	Applicant argues with respect to claim 31 that Halle does not disclose subgroup-level syntax indicating intra-prediction for a child node for either value of Halle’s flag f, thus further differentiates over Helle. Examiner respectfully disagrees. The Office Action does not assert that Helle discloses the syntax element, thus the argument is moot.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1. US 2012/0230408 A1 discloses parsing friendly and error resilient merge flag
coding in video coding.
2. US 2013/0114712 A1 discloses an intermediate estimated prediction mode
deriving section (124) for transforming a prediction mode of each neighbor partition into
an intermediate prediction mode included in an intermediate prediction set which is a
sum of prediction sets.
       	3. US 2015/0381980 A1 discloses receiving an operating mode signal indicative
of a determined operating mode associated with resource efficiency, and controlling a
depth of block division for a block setting process based on the determined operating
mode indicated by the operating mode signal.

Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485